Name: Council Regulation (EEC) No 2062/92 of 30 June 1992 fixing, for the 1992 harvest, the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco, the reference qualities, and the production areas
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215 / 22 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2062 /92 of 30 June 1992 fixing, for the 1992 harvest , the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco , the reference qualities , and the production areas Whereas it is again desirable to fix , in respect of the 1992 harvest , derived intervention prices both for the varieties which , before the common organization of the market came into force or , in the case of varieties grown in Greece , Spain and Portugal , prior to accession , qualified for a price guarantee at the baled-tobacco stage and for the varieties which are grown mainly in Germany , in order to take account of the marketing practices in that country ; Whereas , when the provisions on prices , premiums and production quantity-control arrangements are applied , account should be taken of the differences in quality depending on the characteristics of the soil and the climate ; whereas those conditions are met for the varieties Badischer Burley and Paraguay ; whereas prices , premiums and maximum guaranteed quantities should consequently be fixed for specific production areas for these varieties ; Whereas the premium granted to purchasers of Community tobacco is intended to enable them to pay producers of leaf tobacco a price which is at the level of the norm price , account being taken of the trend in world market prices , and the level of prices established by the interaction of supply and demand on the Community market ; Whereas the premium is identical for all tobaccos of the variety in question , regardless of the quality of the tobacco delivered ; whereas , however , this would encourage the production of low-quality tobacco ; whereas , therefore , the premium for quantities of low-quality tobacco purchased by a processor in excess of a percentage corresponding to the normal quantity of low-quality tobacco relative to the total harvested quantity should be reduced ; Whereas the abovementioned prices and the amount of the premium must be fixed for each variety produced in recognized production areas and for a reference quality defined in such a way that as objective an assessment as possible can be made of the quality of the tobacco ; Whereas , for the 1992 harvest , the recognized production areas for each variety of tobacco should be specified and the definitions of the reference qualities should be those laid down in Regulation (EEC) No 1738 / 91 ( s ), THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 727 / 70 of 21 April 1970 on the common organization of the market in raw tobacco (*), and in particular Article 2 (5 ), Article 4 (4 ) and (5 ) and Article 6(8 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the Commission has proposed a reform of the common organizations of the market in raw tobacco which will apply from the 1993 harvest ; whereas , therefore , the provisions applicable to the previous harvest should be maintained for the 1992 harvest , subject to amendments indispensable for the transition to the new system ; whereas , with this in mind , it will not be necessary to fix the maximum guaranteed quantity for each variety or group of varieties as provided for in the first subparagraph of Article 4 ( 5 ) of Regulation (EEC ) No 727 / 70 for the 1993 harvest ; Whereas , when the prices for raw tobacco are fixed , account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the norm and intervention prices for leaf tobacco must be fixed in accordance with the criteria laid down in Article 2 (2 ) of Regulation (EEC) No 727 /70 in order , in particular , to encourage producers to convert to the cultivation of those varieties which are most in demand and most competitive as well as being the least harmful to health ; HAS ADOPTED THIS REGULATION : Article 1 For the 1992 harvest , the reference qualities and recognized production areas for each of the varieties of (') OJ No L 94 , 28 . 4 . 1970 , p. 1 . Last amended by Regulation (EEC ) No 860 / 92 (OJ No L 91 , 7 . 4 . 1992 , p. 1 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 71 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . {*) OJ No C 169 , 6 . 7 . 1992 . ( 5 ) OJ No L 163 , 26 . 6 . 1991 , p. 13 . 30 . 7 . 92 Official Journal of the European Communities No L 215 / 23 Community-produced leaf tobacco referred to in Article 2 ( 3 ) (b ) and (c ) of Regulation (EEC ) No 727 / 70 , shall be as set out respectively in Annexes I and III to this Regulation . Article 2 For the 1992 harvest , the reference qualities and recognized production areas referred to in Article 6 ( 3 ) ( b ) and (c ) of Regulation (EEC) No 727 / 70 , for each of the varieties of Community-produced baled tobacco in respect of which a derived intervention price is fixed , shall be as set out respectively in Annexes II and III to this Regulation . No 727 / 70 , and the derived intervention prices for baled tobacco referred to in Article 6 of the said Regulation, shall be as set out in Annex IV to this Regulation . 2 . Without prejudice to Article 7a of Regulation (EEC) No 727 / 70 , the prices and premiums shall apply only provided that each of the varieties was grown in the corresponding production areas as set out in Annex III to this Regulation . 3 . Where the quantity of tobacco of low class , category or quality purchased by a processor exceeds , relative to his total purchases of the variety in question , the percentage indicated in Annex IV , the premium shall be reduced by 30% in respect of the quantity in excess of the percentage in question . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Article 3 1 . For the 1 992 harvest , the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco , referred to in Articles 2 and 3 of Regulation (EEC) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA No L 215 / 24 Official Journal of the European Communities 30 . 7 . 92 ANNEX I Leaf tobacco: varieties and their reference qualities for the 1992 harvest Serial No Variety Reference quality 1 Badischer Geudertheimer , Pereg , Korso Class 1 Hauptgut ( top-quality leaf) Class 1 : leaf ripe , sound , without blemish , dark brown to mottled brown , of uniform length Packaging: tobacco graded , tied in hands , in temporary bales or in other packaging , with or without non-tobacco material Moisture : 26 % 2 Badischer Burley E and hybrids thereof Class 1 Hauptgut ( top-quality leaf) Class 1 : leaf ripe , sound , without blemish , fleshy , reddish brown to light brown , of uniform length Packaging: tobacco graded , tied in hands , in temporary bales or in other packaging, with or without non-tobacco material Moisture : 25 % 3 Virgin D and hybrids thereof Class 1 Leaf Class 1 : leaf ripe , sound , without blemish , yellow to reddish yellow; variations in colour such as brownish to greenish yellow are allowed up to a third of the leaf's surface Packaging: tobacco graded , tied in hands , in temporary bales or in other packaging, with or without non-tobacco material Moisture : 19% 4 (a ) Paraguay and hybrids thereof ( b ) Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois , Appelterre Class 2 Middle leaf Class 2 : leaf sound , with minor defects as regards colour , texture , or ripeness but with satisfactory combustibility Packaging: tobacco graded and tied in hands or straight laid ( loose leaf) Moisture : 27 % 5 Nijkerk Class 2 Tips Class 2 :  either leaf of second length (not exceeding 45 cm ) with very gummy texture , fleshy , still undamaged ; strong and elastic , without prominent veins , well ripened producing a lively brown to dark brown colour  or leaf of first length (exceeding 45 cm ) with a texture still gummy , fleshy and still undamaged ; strong , with relatively prominent veins , of all colours except bottle green Packaging: tobacco graded and tied in hands or straight laid ( loose leaf) Moisture : 27 % 30 . 7 . 92 Official Journal of the European Communities No L 215 / 25 Serial No Variety Reference quality 6 ( a ) Misionero and hybrids thereof (b ) Rio Grande and hybrids thereof 2nd quality leaf 2nd quality : leaf fully developed over 45 cm , not coarse grained , lively to fairly lively light , somewhat yellowish colour , reasonably firm and undamaged ; reasonably good combustibility Packaging: tobacco graded and tied in hands or straight laid (loose leaf) Moisture : 27 % 7 Bright Leaf in category A Category A : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not too prominent , sound , of various shades of yellow Packaging: in temporary bales of 30 to 40 kg Moisture : 16% 8 Burley I Leaf in category A Category A : leaf sufficiently ripe , without curing defects , of open possibly firm texture , stems (midribs ) and veins not too prominent , sound , of a more or less lively nut-brown colour Packaging : in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material ( fascicoli ) Moisture: 19% 9 Maryland Leaf in category A Category A : leaf sufficiently ripe , with slight curing defects and only slightly mottled , of average texture with stems (midribs ) and veins not too prominent , sound , of a rather lively reddish brown colour Packaging : in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material ( fascicoli ) Moisture : 19% 10 (a ) Kentucky and hybrids thereof (b ) Moro di Cori (c ) Salento Leaf in category B Category B : leaf fully ripe , of firm texture , without curing and condition defects, brown in colour, with some damage, with good combustibility Packaging: in hands of 25 to 30 leaves tied with a non-tobacco material ( fascicoli ) Moisture: 23 % No L 215 / 26 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 11 ( a ) Forchheimer Havana II c (b ) Nostrano del Brenta ( c) Resistente 142 (d ) Gojano ( e ) Hybrids of Badischer Geudertheimer Leaf in category B Category B : leaf of firm or light texture , sound, without any curing defects , brown to greenish in colour , with some damage , leaf ripe , sound , brown to mottled brown (hybrids of Badischer Geudertheimer ) Packaging: tobacco graded , tied in hands or in temporary bales with non-tobacco material Moisture : 26% 12 ( a ) Beneventano (b ) Brasile Selvaggio and similar varieties Leaf in category B Category B: leaf sufficiently ripe , firm texture or possibly coarse or thin , with minor defects as regards curing and fermentation and damage Packaging: in hands of 25 to 30 leaves tied with non-tobacco material ( fascicoli ) Moisture : 24 % 13 Xanti-Yaka Leaf in category B Category B: leaf reasonably sound and ripe , sessile , of oval or elliptical shape , stems (midribs ) not too prominent and well-spaced veins , with some curing defects , mainly of light texture , from yellow to brown in colour , with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 20 cm Packaging: in temporary bales of 15 to 20 kg or 'stringed' in cases of 30 to 40 kg Moisture : 17% 14 ( a ) Perustitza (b ) Samsun Leaf in category B Category B : leaf reasonably sound and ripe , sessile (Perustitza ) or with leaf stalks (Samsun ), of elliptical-lanceolate shape with fine points (Perustitza ) or elliptical and rounded (Samsun ), without prominent stems (midribs ) and with veins at a rather acute angle , with slight curing defects , generally of light texture, in colour from yellow to brown (Perustitza ), or reddish (Samsun), with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 25 cm Packaging: in temporary bales of 15 to 20 kg or 'stringed' in cases of 30 to 40 kg Moisture : 17% 30 . 7 . 92 Official Journal of the European Communities No L 215 / 27 Serial No Variety Reference quality 15 Erzegovina and similar varieties Leaf in category B Category B : leaf reasonably sound and ripe , sessile , of oval or elliptical shape , with fairly prominent stems (midribs ) and fairly open veins , with some curing defects , mainly of light texture , from yellow to brown in colour, with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 35 cm in temporary bales of 15 to 20 kg or 'stringed' in cases of 30 to 40 kg Packaging: Moisture : 17% 16 Leaf in category B Category B : ( a ) Round Tip (b ) Scafati ( c) Sumatra I lower middle leaf, sorted by length in the following proportions : first length ( 38 cm and over ): 60 % second length ( from 32 to under 38 cm ): 35% third length ( from 25 to under 32 cm ): 5% Leaf of convenient size , fully ripe and of uniform colour , sound , without damage , fine texture , tensile and elastic , stems and veins not prominent , well fermented and in good condition , good combustibility , of typical flavour and aroma , suitable for wrapping cigars , including about 25 % broken leaf in hands tied with a non-tobacco material ( fascicoli )Packaging: Moisture: 22% 17 Basmas Quality I / III leaves Quality I / III : leaf ripe, undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 15 cm long , colour golden-yellow , orange to yellow-red , with good elasticity , shiny , fairly bodied , porous structure and fine texture , with strong , typical aroma , good combustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe showing slight damage and / or curing defects , with slight disease blemishes , from all positions on the plant , up to 20 cm long , colour light yellow , yellow-green , reddish or light brown , with fairly porous structure and fine texture , medium elasticity , moderately shiny and bodied , with strong, typical aroma , very good combustibility Leaf as described above constitutes 55 % of quality I / III Packaging: growers' bales of 15 to 25 kg , formed in the traditional way from two rows of pastals ( leaves straight laid ). In the districts of Astakos and Chrysoupolis packing is in 'armathodema' Moisture: 17% No L 215 / 28 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 18 Katerini and similar varieties Quality I / III leaves Quality I/III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 20 cm long , colour light yellow or orange to reddish , of porous structure , good elasticity , shiny , fairly bodied , fine texture and very good combustibility Leaf as above constitutes 45 % of quality I / III Leaf ripe with slight damage and / or curing defects , with slight disease blemishes , from all positions on the plant , up to 25 cm long , colour yellow , orange , yellow-green , reddish or light brown , of porous structure , moderately bodied , medium elasticity and shiny , fine texture and very good combustibility Leaf as described above constitutes 55 % of quality I / III Packaging: strings are usually bulked using the 'Baski' system before packing . Packing is in bales of 25 to 35 kg using traditional 'Kaloup' system Moisture : 16% 19 (a ) Kaba-Koulak classic (b ) Elassona Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 25 cm long for Macedonia Kaba-Koulak and to 20 cm long for Elassona , Karatzova and Kontoula , of moderate to deep yellow colour , good elasticity , shiny , of porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe , with some slight damage and / or curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long for Macedonia Kaba-Koulak and 25 cm long for Elassona , Karatzova and Kontoula , colour yellow , yellow-green , reddish , of fairly porous structure and fairly fine texture , medium elasticity and moderately shiny , excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : growers' bales of 15 to 30 kg , made up in the traditional form of two rows of 'armathodema' Moisture : 17% 20 (a ) Kaba-Koulak non-classic (b ) Myrodata Smyrnis , Trapezous , Phi 1 Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the top leaves , up to 30 cm long for Macedonia Kaba-Koulak and Trapezous , 20 cm long for Phi 1 and 15 cm long for Myrodata Smyrnis , of light yellow to reddish colour , good elasticity , shiny , fairly porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 35 cm long for Macedonia Kaba-Koulak and Trapezous , 25 cm long for Phi 1 and 20 cm long for Myrodata Smyrnis , of yellow , 30 . 7 . 92 Official Journal of the European Communities No L 215 / 29 Reference quality yellow-green or light brown colour , of fairly porous structure , fairly fine texture , fairly elastic and shiny , very good combustibility Leaf as described above constitutes 53 % of quality I / III growers' bales of 25 to 35 kg , made up using the traditional 'armathodema' system or of 35 to 50 kg using the 'Kaloup' system Packaging: Moisture : 17% Quality 1 / III leaves Quality 1 / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except the first 'protomana', up to 25 cm long , of yellow to deep orange colour , of good elasticity , shiny , porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long , of yellow , yellow-green or light reddish colour , fairly porous structure and fairly fine texture , fairly elastic and shiny , excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging: growers' bales of 1 5 to 30 kg made up in the traditional way in two rows of 'armathodema' Serial No Variety 20 (cont'd) ( a ) Kaba-Koulak non-classic (b ) Myrodata Smyrnis , Trapezous , Phi 1 21 Myrodata Agrinion 22 Zichnomyrodata 23 Tsebelia Moisture : 15% Quality I / III leaves Quality 1 / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except top leaves , up to 20 cm long , light yellow to light orange colour , good elasticity , shiny , porous structure , fine texture ; excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 25 cm long, colour yellow, yellow-green or light reddish , fairly porous structure and fairly fine texture , fairly elastic and shiny , excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging: growers' bales of 15 to 30 kg made up in the traditional way in two rows of 'armathodema' Moisture : 17% Quality 1 / III leaves Quality I / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except the first 'protomana', up to 35 cm long , colour yellow-red , orange to reddish , of porous structure , good elasticity and shiny , fairly bodied , fine texture and very good combustibility Leaf as described above constitutes 45 % of quality I / III No L 215 / 30 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 23 (cont'd) Tsebelia Leaf ripe and reasonably undamaged , with minor curing defects , from all positions on the plant , up to 40 cm long, colour light yellow , yellow-green , reddish or light brown , fairly porous structure , fairly elastic and shiny , fairly bodied , fairly fine texture , very good combustibility ; includes leaves with slight disease blemishes and / or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : growers' bales of 30 to 40 kg , made up in two rows of 'armathodema' Moisture: 14% 24 Mavra Quality 1 / III leaves Quality I / III : leaf ripe , undamaged , sound , without curing defects , from all positions on the plant except the first 'protomana', up to 30 cm long, colour yellow-reddish or orange to reddish , with porous structure , fine texture , good elasticity and shiny , fairly bodied , good combustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged , showing minor curing defects , from all positions on the plant , up to 40 cm long, colour yellowish , yellow-green ( lemon), reddish or light brown , fairly porous structure and fairly fine texture , fairly elastic and shiny , fairly bodied , of good combustibility ; includes also leaves with slight disease blemishes and / or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : growers' bales of 30 to 50 kg , made up in two rows of 'armathodema* Moisture : 14% 25 Burley EL Quality A leaves Quality A : leaf fully ripe , fully developed , undamaged , sound , without curing defects , from the middle stalk position , of uniform medium nut-brown to nut-red colour , porous structure, fine texture , excellent combustibility Packaging : growers' bales of 50 to 70 kg , made up in two rows of 'armathodema*, no strings ( leaves loose ) Moisture: 22 % 26 Virginia EL Quality A leaves Quality A : leaf fully ripe , fully developed , sound , undamaged, without curing defects , of uniform lemon yellow to medium orange colour , well bodied , fine texture and good combustibility , mainly from the middle stalk position Packaging : growers' bales of 30 to 40 kg , made up in two rows of 'armathodema', no strings ( leaves loose ) Moisture : 19% 30 . 7 . 92 Official Journal of the European Communities No L 215 / 31 Serial No Variety Reference quality 27 Santa Fe Class 1 leaf Class 1 : leaf ripe , sound , without curing defects , with stems (midribs ) completely dried , brown in colour , with some damage Packaging : tobacco graded in uniform temporary bales Moisture : 18% 28 Fermented Burley Class 1 leaf Class 1 : leaf ripe , sound , without curing defects , with stems (midribs) completely dried , with good combustibility , nut-brown to cinnamon in colour , with some damage Packaging : tobacco graded in uniform temporary bales Moisture: 1 8 % 29 Havana E Class 1 leaf Class 1 : leaf ripe , sound , fine texture , with stems (midribs) and veins not very prominent, without curing defects , with stems (midribs) completely dried brown , light brown or greenish in colour , with some damage Packaging: tobacco graded in uniform temporary bales Moisture: 1 8 % 30 Round Scafati Class 1 leaf Class 1 : leaf of reasonable size , well ripened , of uniform colour , sound , undamaged , fine texture , strong and elastic , with fine stems (midribs ) and veins , in good condition , with good combustibility , with typical flavour and aroma , suitable for wrapping cigars ; about 25 % broken leaf acceptable Packaging : in uniform temporary bales containing hands tied with non ­ tobacco material Moisture: 1 8 % 31 Virginia E Class 1 leaf Class 1 : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not very prominent , sound , lemon yellow or orange in colour Packaging : in uniform temporary bales of 33 to 45 kg not tied in hands and with the leaves separated according to their position on the stalk Moisture: 1 6 % 32 Burley E Class 1 leaf Class 1 : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not very prominent , sound , of various shades of cinnamon colour Packaging : in uniform temporary bales of 33 to 45 kg not tied in hands and with the leaves separated according to their position on the stalk Moisture : 18% No L 215 / 32 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 33 Virginia P Class 1 leaf Class 1 : Packaging : Moisture : leaf ripe , open and elastic texture , oily , lemon yellow to orange in colour , shiny , length exceeding 40 cm , leaves from the first and last positions on the stalk not included in temporary bales of 45 kg with the leaves arranged in order 17% 34 Burley P Class 1 leaf Class 1 : Packaging : Moisture : leaf ripe , open and elastic texture , bright colour , length exceeding 40 cm , leaves from the first and last positions on the stalk not included in temporary bales of 35 kg with the leaves arranged in order 22% 30 . 7 . 92 Official Journal of the European Communities No L 215 / 33 ANNEX II Baled tobacco: varieties and their reference qualities for the 1992 harvest Serial No Variety Reference quality 1 Badischer Geudertheimer , Pereg , Korso Class 1 Hauptgut ( top-quality leaf) Class 1 : leaf ripe , sound , without blemish , dark brown to mottled brown , of uniform length , fermented normally Packaging : in bales , cases or cartons of approximately 75 to 220 kg or in barrels of approximately 225 to 450 kg Moisture: 16% 2 Badischer Burley E and hybrids thereof Class 1 Hauptgut ( top-quality leaf) Class 1 : leaf ripe , sound , without blemish , fleshy light brown to reddish or dark brown , of uniform length , fermented normally Packaging : in bales or cases of approximately 75 to 220 kg or in barrels of approximately 225 to 450 kg Moisture : 15% 3 Virgin D and hybrids thereof Class 1 leaf Class 1 : leaf ripe , sound , without blemish , yellow to reddish or brownish yellow , fermented normally Packaging : in bales , cases or cartons of approximately 75 to 220 kg or in barrels of approximately 225 to 450 kg Moisture : 13% 7 Bright Leaf in category A Category A : leaf sufficiently ripe , without curing defects , open texture , with stems (midribs ) and veins not too prominent , sound , of various shades of yellow Packaging: in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13% 8 Burley I Leaf in category A Category A : leaf sufficiently ripe , without curing defects , of open possibly firm texture , stems (midribs ) and veins not too prominent , sound , of a more or less lively nut-brown colour Packaging: in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13% No L 215 / 34 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 9 Maryland Leaf in category A Category A: leaf sufficiently ripe , with slight curing defects and only slightly mottled , of average texture , stems (midribs ) and veins not too prominent , sound , of a rather lively reddish brown colour Packaging : in barrels of approximately 280 to 450 kg or cartons of approximately 150 to 210 kg Moisture : 13% 10 (a ) Kentucky and hybrids thereof (b ) Moro di Cori ( c ) Salento Leaf in category B Category B: leaf fully ripe , of firm texture , without curing and condition defects , brown in colour , with some damage , of good combustibility Packaging : in barrels of approximately 280 to 450 kg , bales of approximately 170 to 200 kg or cartons of 150 to 200 kg Moisture : 16% 11 ( a ) Forchheimer Havana 11 c ( b ) Nostrano del Brenta ( c ) Resistente 142 ( d ) Gojano ( e ) Hybrids of Badischer Geudertheimer Leaf in category B Category B: leaf in firm or light texture , sound , without any curing defects , brown to greenish in colour, with some damage ; leaf ripe , sound , dark brown to mottled brown , normally fermented (hybrids of Badischer Geudertheimer) Packaging: in bales , cases or cartons of approximately 75 to 200 kg or in barrels of approximately 225 to 450 kg Moisture : 16% 12 ( a ) Beneventano ( b ) Brasile Selvaggio and similar varieties Leaf in category B Category B : leaf sufficiently ripe , firm texture or possibly coarse or thin , with minor defects as regards curing and fermentation and damage Packaging : in bales of approximately 120 kg or barrels of approximately 330 kg Moisture : 16% 13 Xanti-Yaka Leaf in category B Category B : leaf reasonably sound and ripe , sessile , of oval or elliptical shape , stems (midribs ) not too prominent and well-spaced veins, with some curing defects , mainly of light texture , from yellow to brown in colour , with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 20 cm Packaging : in small bales of approximately 18 to 50 kg Moisture : 13% 30 . 7 . 92 Official Journal of the European Communities No L 215 / 35 Serial No Variety Reference quality 14 (a ) Perustitza (b) Samsun Leaf in category B Category B : leaf reasonably sound and ripe , sessile (Perustitza ) or with leaf, stalks (Samsun ) of elliptical lanceolate shape with fine points (Perustitza ) or elliptical and rounded (Samsun ) without prominent stems (midribs) and with veins at a rather acute angle , with slight curing defects , generally of light texture , in colour from yellow to brown (Perustitza ) or reddish (Samsun), with marked damage but in good condition , taken from all positions on the stalk with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 25 cm Packaging: in small bales of approximately 18 to 50 kg Moisture : 13% 15 Erzegovina and similar varieties Leaf in category B Category B : leaf reasonably sound and ripe , sessile , of oval or elliptical shape , with fairly prominent stems (midribs ) and fairly open veins , with some curing defects , mainly of light texture , from yellow to brown in colour , with marked damage but in good condition , taken from all positions on the stalk , with discreet flavour , sufficient aroma and good combustibility The length of the middle leaves not to exceed 35 cm Packaging : in small bales of approximately 18 to 50 kg Moisture : 13% 16 (a ) Round Tip (b ) Scafati (c) Sumatra I Leaf in category B Category B : lower middle leaf , sorted by length in the following proportions: first length ( 38 cm and over ): 60% second length ( from 32 to under 38 cm ): 35 % third length ( from 25 to under 32 cm): 5 % leaf of convenient size , fully ripe and of uniform colour , sound , without damage , fine texture , tensile and elastic , stems and veins not prominent , well fermented and in good condition , good combustibility , of typical flavour and aroma , suitable for wrapping cigars , including about 25 % broken leaf Packaging: in bales of approximately 70 to 90 kg or cartons of approximately 180 to 210 kg Moisture : 16% 17 Basmas Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 15 cm long , colour golden-yellow , orange to yellow-red , with good elasticity and shiny , fairly bodied , porous structure and fine texture , with strong, typical aroma , good combustibility No L 215 / 36 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 17 (cont'd) Basmas Leaf as described above ( 1 / II ) constitutes 45 % of quality 1 / III Leaf ripe and reasonably undamaged , with slight curing defects and slight disease blemishes , up to 20 cm long , colour light yellow , reddish or light brown , with fairly porous structure and fine texture , medium elasticity , moderately shiny and bodied , with strong, typical aroma , very good combustibility Leaf as described above ( III ) constitutes 55 % of quality I / III Packaging: bales ( tongas ) of approximately 30 kg Moisture : 13% 18 Katerini and similar varieties Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 20 cm long , colour light yellow or orange to reddish , of porous structure , good elasticity , shiny , fairly bodied , fine texture and very good combustibility Leaf as described above (I / 11 ) constitutes 45 % of quality I / III Leaf ripe with slight damage and curing defects , with slight disease blemishes , from all positions on the plant , up to 25 cm long , colour yellow , orange , yellow-green , reddish or light brown , of porous structure , medium elasticity and shiny , fairly bodied , fine texture and very good combustibility Leaf as described above constitutes 55 % of quality I / III Packaging: bales ( tongas) of approximately 30 kg Moisture : 13% 19 ( a ) Kaba-Koulak classic ( b ) Elassona Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 25 cm long for Macedonia Kaba-Koulak and to 20 cm long for Elassona , Karatzova and Kontoula , of moderate to deep yellow colour , good elasticity , shiny , of porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe with some slight damage and / or curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long for Macedonia Kaba-Koulak and 25 cm long for Elassona , Karatzova and Kontoula , of yellow to reddish colour , of fairly porous structure and fairly fine texture , medium elasticity , shiny , excellent combustibility Leaf as described above constitutes 53 % of quality I / III Packaging : bales ( tongas) of approximately 30 kg Moisture : 13% 30 . 7 . 92 Official Journal of the European Communities No L 215 / 37 Serial No Variety Reference quality 20 (a ) Kaba-Koulak non-classic (b) Myrodata Smyrnis, Trapezous , Phi 1 Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 30 cm long for Macedonia Kaba-Koulak and Trapezous , 20 cm long for Phi 1 and 15 cm long for Myrodata Smyrnis , of light yellow to reddish colour , good elasticity , shiny , fairly porous structure , fine texture and excellent combustibility Leaf as described above (I / 11 ) constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 35 cm long for Macedonia Kaba-Koulak and Trapezous , 25 cm long for Phi 1 , and 20 cm long for Myrodata Smyrnis , of yellow to light brown colour , fairly porous structure , fairly fine texture , fairly elastic and shiny , very good combustibility Leaf as described above (HI ) constitutes 53 % of quality I / III Packaging: bales ( tongas) of approximately 30 kg Moisture : 13% 21 Myrodata Agrinion Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 25 cm long , of yellow to deep orange colour , of good elasticity , shiny , porous structure , fine texture and excellent combustibility Leaf as described above (I / 11 ) constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 30 cm long , of yellow to light reddish colour , fairly porous structure and fairly fine texture , fairly elastic and shiny , excellent combustibility Leaf as described above ( III ) constitutes 53 % of quality I / III Packaging: bales ( tongas ) of approximately 30 kg Moisture: 14% 22 Zichnomyrodata Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except top leaves , up to 20 cm long, from light yellow to light orange in colour , good elasticity , shiny , porous structure , fine texture and excellent combustibility Leaf as described above constitutes 47 % of quality I / III Leaf ripe and reasonably undamaged , with slight curing defects , with slight disease blemishes , from all positions on the plant , up to 25 cm long, of yellow to light reddish colour , fairly porous structure and fairly fine texture , fairly elastic and shiny , excellent combustibility Leaf as described above ( III ) constitutes 53 % of quality I / III Packaging: bales ( tongas ) of approximately 30 kg Moisture : 13% No L 215 / 38 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 23 Tsebelia Quality 1 / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 30 cm long , colour yellow-red , orange to reddish , of porous structure , elastic and shiny , fairly bodied , fine texture and very good combustibility Leaf as described above (I / 11 ) constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged , with minor curing defects , from all positions on the plant , up to 40 cm long , colour from light yellow to reddish or light brown , fairly porous structure , fairly elastic and shiny , fairly bodied , fairly fine texture , very good combustibility ; includes also leaves with slight disease blemishes and /or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : bales ( tongas) of approximately 30 kg Moisture : 13% 24 Mavra Quality I / III leaves Quality I / III : leaf ripe , undamaged , sound , well cured , from all positions on the plant except the first 'protomana', up to 30 cm long , colour yellow-reddish or orange to reddish , with porous structure , fine texture , elastic and shiny , fairly bodied , good combustibility Leaf as described above constitutes 45 % of quality I / III Leaf ripe and reasonably undamaged, with minor curing defects , from all positions on the plant , up to 40 cm long , colour from yellowish to reddish or light brown , fairly porous structure and fairly fine texture , fairly elastic and shiny , fairly bodied , of good combustibility ; includes also leaves with slight disease blemishes and / or minor damage Leaf as described above constitutes 55 % of quality I / III Packaging : bales ( tongas ) of approximately 30 kg Moisture : 13% 25 Burley EL Quality A leaves Quality A : leaf fully ripe , fully developed , undamaged , sound , well cured , from the middle stalk position , of uniform medium nut-brown to nut-red colour , porous structure , fine texture , excellent combustibility Packaging: bales of approximately 100 kg , cases of approximately 200 kg or barrels of 240 to 280 kg Moisture : 13% 26 Virginia EL Quality A leaves Quality A : leaf fully ripe , fully developed , from the middle stalk position , sound , undamaged , well cured , of a uniform lemon yellow to medium orange colour , fine texture and good combustibility Packaging : bales of approximately 100 kg Moisture : 13% 30 . 7 . 92 Official Journal of the European Communities No L 215 / 39 Serial No Variety Reference quality 27 Santa Fe Class 1 leaf Class 1 : Packaging: Moisture: Leaf ripe , sound , well fermented , brown or dark brown in colour , with some damage in bales of 80 to 100 kg or in cartons of 150 to 210 kg 14% 28 Fermented Burley Class 1 leaf Class 1 : Packaging: Moisture : Leaf ripe , sound , well fermented , brown in colour , with some damage in bales of 80 to 100 kg or in cartons of 150 to 210 kg 14% 29 Havana E Class 1 leaf Class 1 : Packaging : Moisture : Leaf ripe , sound , fine texture , with stems (midribs ) and veins not very prominent , well fermented , brown or light brown to greenish in colour , with some damage in bales of 80 to 100 kg or in cartons of 150 to 210 kg 14% 30 Round Scafati Class 1 leaf Class 1 : Packaging: Moisture : Leaf of reasonable size , well ripened , of uniform colour , sound , without significant damage , fine texture , strong and elastic , with fine stems (midribs ) and veins , in good condition , with good combustibility , with typical flavour and aroma , well fermented , suitable for wrapping cigars ; about 25 % broken leaf accept ­ able in bales of 70 to 100 kg or in cartons of 180 to 210 kg 14% 31 Virginia E Class 1 leaf Class 1 : Packaging: Moisture : Leaf sufficiently ripe , open texture , with stems (midribs ) and veins not very prominent , sound , of various shades of yellow from lemon to orange in cartons of 170 to 210 kg 14% 32 Burley E Class 1 leaf Class 1 : Packaging: Moisture : Leaf sufficiently ripe , open texture , with stems (midribs) and veins not very prominent , sound , of various shades of cinnamon colour in cartons of 150 to 210 kg 14% No L 215 /40 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Reference quality 33 Virginia P Class 1 leaf Class 1 : Packaging : Moisture : Leaf ripe , well cured , open and elastic texture , oily , lemon yellow to orange in colour , shiny , length exceeding 40 cm , leaves from the first and last positions on the stalk not included in cartons of 200 kg, not tied in hands 12,5 % 34 Burley P Class 1 leaf Class 1 : Packaging : Moisture : Leaf ripe , well cured , open and elastic texture , bright colour , length exceeding 40 cm , leaves from the first and last positions on the stalk not included in cartons of 180 kg , not tied in hands 13% 30 . 7 . 92 Official Journal of the European Communities No L 215 / 41 ANNEX III Recognized production areas for each Community-produced tobacco variety Variety Country Production area 1 . Badischer Geudertheimer , Pereg , Korso Germany France Rhine valley and adjacent valleys , Mittelfranken , Brandenburg, Mecklen ­ burg-Western Pomerania Nord-Pas-de-Calais , Picardy , Champagne-Ardennes , Alsace-Lorraine , Val-de-Loire , Poitou-Bretagne , Centre 2 . Badischer Burley E and hybrids thereof Germany France Italy Rhine valley and adjacent valleys , Mittelfranken , Brandenburg , Mecklen ­ burg-Western Pomerania AC") Aquitaine , Midi-Pyrenees , Auvergne-Limousin , Alsace-Lorraine , Rhone-Alpes , Franche-Comte , Val-de-Loire , Centre , Poitou Bretagne , Burgundy , Charente , Languedoc-Roussillon B (*) Piedmont , Lombardy , Veneto , Emilia-Romagna 3 . Virgin D and hybrids thereof Germany France Schleswig-Holstein , Lower-Saxony , Franconia , Rhine valley and adjacent valleys , Brandenburg , Mecklenburg-Western Pomerania , Saxony , Saxony-Anhalt , Thuringia Aquitaine , Midi-Pyrenees , Auvergne-Limousin , Champagne-Ardennes , Alsace-Lorraine , Rhone-Alpes , Franche-Comte , Provence , Val-de-Loire , Centre , Poitou-Bretagne , Charente , Languedoc-Roussillon , Normandy , Burgundy , Nord-Pas-de-Calais , Picardy , Ile-de-France 4 . ( a ) Paraguay and hybrids thereof France A (*) Aquitaine , Midi-Pyrenees , Languedoc-Roussillon , Auvergne Limousin , Poitou-Bretagne , Charente , Val-de-Loire , Centre , Rhone-Alpes , Provence , Franche-Comte , Alsace-Lorraine , Champagne-Ardennes , Picardy , Nord-Pas-de-Calais , Normandy , Burgundy Italy B (*  ) Molise , Campania Belgium C ( * ) Flanders (b) Dragon vert and its hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois , Appelterre France Belgium A (*) Nord-Pas-de-Calais , Picardy, Champagne-Ardennes, Val-de-Loire , Alsace-Lorraine C (*  ) Flanders , Hainaut , Namur , Luxembourg 5 . Nijkerk France Departments of Lot and Aveyron 6 . Misionero France Reunion 7 . Bright Italy Friuli , Veneto , Lombardy , Piedmont , Tuscany , Marches , Umbria , Lazio , Abruzzi , Molise , Campania , Basilicata , Apulia , Calabria 8 . Burley I Italy Veneto , Lombardy , Piedmont , Umbria , Emilia-Romagna , Lazio , Abruzzi , Molise , Campania , Basilicata , Apulia , Sicily 9 . Maryland Italy Friuli , Lombardy , Tuscany , Marches , Umbria , Lazio , Molise , Campania 10 . Kentucky Italy Spain Veneto , Tuscany , Umbria , Lazio , Campania Extremadura , Andalusia 11 . ( a) F. Havana lie (b ) Nostrano del Brenta (c) Resistente 142 (d) Gojano Italy Friuli , Trentino , Veneto , Tuscany , Lazio , Molise , Campania (e) Hybrids of Badischer Geudertheimer Italy Veneto , Tuscany , Molise , Campania , Lazio , Apulia 12 . Beneventano Brasile Selvaggio Italy Campania Sicily 13 . Xanti-YakÃ Italy Abruzzi , Campania , Basilicata , Apulia No L 215 /42 Official Journal of the European Communities 30 . 7 . 92 Variety Country Production area 14 . ( a ) Perustitza (b ) Samsun Italy Lazio , Abruzzi , Molise , Campania , Apulia , Sicily 15 . Erzegovina Italy Lazio , Abruzzi , Apulia 16 . Round Tip Greece Italy Central Macedonia Campania 17 . Basmas Greece Thrace , Macedonia , Sterea Hellas , Thessaly 18 . ( a ) Katerini ( b ) Similar varieties Greece Macedonia Macedonia , Sterea Hellas , Epirus , Thessaly 19 . ( a ) Kaba Koulak classic (b ) Elassona Greece Macedonia Thessaly 20 . Kaba Koulak non-classic Greece Macedonia , Thessaly , Sterea Hellas , Thrace , Epirus , Peloponnese and Islands 21 . Myrodata Agrinion Greece Sterea Hellas 22 . Zichnomyrodata Greece Thessaly 23 . Tsebelia Greece Epirus , Sterea Hellas 24 . Mavra Greece Thessaly , Peloponnese , Sterea Hellas 25 . Burley EL Greece Macedonia , Thessaly 26 . Virginia EL Greece Sterea Hellas , Thessaly , Macedonia , Thrace , Peloponnese , Epirus 27 . Santa Fe Spain Andalusia 28 . Fermented Burley Spain Extremadura , Andalusia , Castile-Leon , Castile-La Mancha , Valencia (Comunidad autonoma), Navarra , Rioja , Catalonia , Madrid 29 . Havana E Spain Castile-Leon , Navarre , Galicia , Asturias , Cantabria , zone of Campero in the Basque region 30 . Round Scafati Spain Galicia , Asturias , Navarra , Castile-Leon , Cantabria 31 . Virginia E Spain Extremadura , Andalusia , Castile-Leon , Castile-La Mancha 32 . Burley E Spain Extremadura , Andalusia , Castile-Leon , Castile-La Mancha 33 . Virginia P Portugal Beira Interior , Ribatejo Oeste , Alentejo , Autonomous Region of the Azores 34 . Burley P Portugal Beiras , Ribatejo Oeste , Entre Douro e Minho , Tras-os-Montes , Autonomous Region of the Azores (*) Specific production areas as defined in Article 4 (5 ) of Regulation (EEC) No 727 / 70 . 30 . 7 . 92 Official Journal of the European Communities No L 215 / 43 ANNEX V Norm prices, intervention prices and premiums for leaf tobacco from the 1992 harvest Derived intervention prices for baled tobacco from 1992 harvest (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price Maximum % Article 3 (.3 ) 1 Badischer Geudertheimer , Pereg, Korso 3,637 3,091 2,530 4,636 30 ( 2 ) 2 Badischer Burley E and hybrids thereof 4,504 3,829 2,956 5,417 45 ( 3 ) 3 Virgin D and hybrids thereof 4,618 3,925 2,922 5,171 30(3 ) 4 (a) Paraguay and hybrids thereof (specific production areas A and C) 1 (b ) Dragon vert and hybrids thereof, Philippin , f Petit Grammont (Flobecq), Semois , Appelterre (c) Paraguay and hybrids thereof (specific production area B ) 3,394 2,953 2,885 2,510 2,348 2,043  20 ( «) 30 ( «) 5 Nijkerk 3,351 2,849 2,128  20 ( «) 6 (a) Misionero and hybrids thereof 1 (b ) Rio Grande and hybrids thereof J 3,123 2,654 2,155  30 H 7 Bright 4,063 3,454 2,457 4,756 30 ( 6 ) 8 Burley I 2,474 2,102 1,748 3,202 30 ( «) 9 Maryland 3,307 2,811 1,872 4,007 30 ( 6 ) 10 (a) Kentucky and hybrids thereof ^(b ) Moro di Cori I (c ) Salento ' J 2,791 2,373 1,902 3,341 30 ( «) 11 (a ) Forchheimer Havanna II c (b ) Nostrano del Brenta (c) Resistente 142 (d ) Gojano (e) Hybrids of Badischer Geudertheimer 2,351 1,763 (') 1,658 2,957 0 ) 30 ( «) 12 (a ) Beneventano "1 (b ) Brasile Selvaggio and similar varieties J 1,270 1,079 0,935 1,825 30 ( «) 13 Xanti-Yaka 3,056 2,598 2,251 4,324 45 ( «) 14 (a ) Perustitza \ (b ) Samsun J 2,893 2,459 2,142 2,085 3,737 3,761 45 ( 6 ) 15 Erzegovina and similar varieties 2,599 2,209 1,930 3,371 45 n 16 (a ) Round Tip (b ) Scafati I (c ) Sumatra I J 13,816 1 1 ,744 8,345 18,731 30 ( «) 17 Basmas 6,080 5,168 3,067 6,902 20 H 18 Katerini and similar varieties 5,064 4,305 2,729 6,185 20 H 19 (a ) Kaba Koulak classic (b) Elassona J 3,774 3,208 1,950 4,687 20 ( 7 ) 20 (a ) Kaba Koulak non-classic "1 (b ) Myrodata Smyrna , Trapezous and Phi I J 2,843 2,417 1,335 3,799 20 C ) 21 Myrodata Agrinion 3,752 3,189 1,970 4,608 20 ( 7 ) 22 Zichnomyrodata 3,898 3,313 2,078 4,805 20 ( 7 ) 23 Tsebelia 2,359 1,769 ( ») 1,914 3,072 (') 20 P ) No L 215 /44 Official Journal of the European Communities 30 . 7 . 92 Serial No Variety Norm price Intervention price Premium Derived intervention price Maximum % Article 3 (3 ) 24 Mavra 2,303 1,727 ( ») 1,565 3,025 ( J ) 20 n 25 Burley EL 2,247 1,910 (') 1,496 3,031 (') 20 ( «) 26 Virginia EL 3,572 3,036 2,951 4,240 30 ( «) 27 Santa Fe 1,381 1,174 0,300 2,031 30 ( «) 28 Fermented Burley 2,236 1,901 0,929 2,918 30 ( «) 29 Havanna E 2,873 2,442 1,949 3,627 30 ( «) 30 Round Scafati 7,529 6,400 5,134 11,408 30 ( ¢) 31 Virginia E 4,252 3,614 2,209 5,031 30 ( «) 32 Burley E 2,960 2,516 1,717 3,782 30 ( «) 33 Virginia P 4,256 3,617 2,350 4,944 30 H 34 Burley P 3,067 2,607 1,717 3,890 30 ( «) (') Account being taken of the application of Article 13 of Regulation (EEC ) No 727 / 70 ( J ) Class III Obergut . ( 3 ) Class III . ( 4 ) Class 3 . ( 5 ) 3 rd and 4th qualities . ( 6 ) Category C. &lt; 7 ) Grade IV . ( 8 ) Classes 3 and 4 .